Citation Nr: 0503738	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-28 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need of 
regular aid and attendance of another person or as the result 
of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran had active military service from December 1954 to 
September 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision issued by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) in which the 
veteran's claim for entitlement to special monthly pension 
based on the need of regular aid and attendance of another 
person or as the result of being housebound was denied.  


FINDINGS OF FACT

1.  The veteran was awarded VA nonservice-connected 
disability pension benefits in January 2000 as a result of 
disabilities that consist of uncontrolled arterial 
hypertension, rated 20 percent disabling, bronchial asthma 
and chronic obstructive pulmonary disease, rated 10 percent 
disabling, suspected early dementia, anxiety and memory 
problems rated 10 percent disabling, degenerative joint 
disease rated 10 percent disabling, and early senile 
cataracts with refractive error uncorrected, rated 
noncompensably disabling.  His combined disability rating was 
40 percent.

2.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.  

3.  The veteran does not have a disability rated as permanent 
and total and does not have an additional disability or 
disabilities ratable at 60 percent.  

4.  The veteran is not confined to his home or its immediate 
premises.




CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance, or as a result of being 
housebound, have not been met.  38 U.S.C.A. §§ 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Special Monthly Pension

The veteran asserts that his several disabilities, for which 
he as been awarded nonservice-connected pension benefits, 
require the aid and assistance of another person and/or 
result in him being housebound, thereby warranting the 
assignment of special monthly pension benefits.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 1521(a).  
Section 1521 further provides for an increased rate of 
pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance (38 U.S.C.A. § 1521(d)), or has a disability rated 
as permanent and total and (1) has an additional disability 
or disabilities ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 
3.351(b), (c), and (d).  

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: inability of the 
claimant to dress and undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance; inability 
of the claimant to feed himself through loss of coordination 
of the upper extremities or through extreme weakness; 
inability to tend to the wants of nature; or incapacity, 
physical or mental, which requires care and assistance on a 
regular basis to protect the claimant from the hazards or 
dangers incident to his daily environment.  "Bedridden" will 
be a proper basis for the determination and is defined as 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated 
above be found to exist before a favorable rating may be 
made.  The particular personal functions, which the claimant 
is unable to perform, are considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 
C.F.R. § 3.352(a).  

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

The Board notes that the veteran is not service-connected for 
any disability or disease.  The April 2003 rating decision 
reflects that his nonservice-connected disabilities consist 
of the following: four coronary artery bypass graft, mid 
stenotomy and thoracostomy, myocardial infarct by history 
rated 10 percent disabling, hiatal hernia rated 
noncompensably disabling, anemia rated noncompensably 
disabling, abdominal aortic aneurysm repair with aortoiliac 
bypass graft, left femoral neuropraxia, left leg weakness 
status post surgical edema rated 60 percent disabling.  His 
combined disability rating is 60 percent.  

The veteran was awarded VA nonservice-connected disability 
pension benefits in January 2000 as a result of disabilities 
that consist of uncontrolled arterial hypertension, rated 20 
percent disabling, bronchial asthma and chronic obstructive 
pulmonary disease, rated 10 percent disabling, suspected 
early dementia, anxiety and memory problems rated 10 percent 
disabling, degenerative joint disease rated 10 percent 
disabling, and early senile cataracts with refractive error 
uncorrected, rated noncompensably disabling.  His combined 
disability rating was 40 percent.

The March 2003 VA aid and attendance examination reflects 
that the veteran required an attendant to report for the 
examination.  He was not hospitalized, bedridden or 
wheelchair ridden.  Refraction error corrected to his 
eyeglasses.  Isocoric pupils were equal and reactive to light 
and accommodation.  Sclera and conjunctivae were normal.  The 
veteran was competent, capable to manage his financial 
affairs and benefit payments.  He was independent to his 
daily living needs requirements, but required supervision.  
The veteran has high blood pressure from five years earlier, 
abdominal aortic aneurysm repair, operated on in October 
2002, four coronary artery bypass graft in August 2002, 
pulmonary emphysema from 15 years earlier, and bronchial 
asthma from 15 years earlier.  His typical day consisted of 
walks, watching television, listening to the radio, reading 
the newspaper, going to the supermarket and nearby stores and 
going to the malls.  The veteran was active during the day.  

On examination he was alert, oriented and coherent.  The 
veteran's build and posture were erect and his nutritional 
state was satisfactory.  His gait was limping, failure of the 
left leg, knee joint on occasion.  He had degenerative joint 
disease, arthritis of the upper extremity joints.  The 
veteran had weakness in the left side knee and limited left 
hand elevation due to pain in the left shoulder.  The veteran 
had weakness of the left leg, weakness of the left knee joint 
with failure.  He used a double-hinged orthopedic device in 
the right leg and walking cane.  The veteran had left femoral 
neuroprzxia, weakness of the left leg.  Limitation of motion 
was due to weakness, lack of coordination with the legs.  
There was no muscular atrophy, no contracture, interference 
with the left femoral neuropraxia, loss of balance, the 
propulsion was slowly, helped with a walking cane.  There was 
mid sternotomy due to four coronary artery bypass graft and 
aortic aneurysm, abdominal aortic aneurysm repair, well-
healed surgical scar.  The veteran ambulated alone assisted 
with a walking cane due to weakness of the left leg and knee 
neuropraxia, but he was able to walk without the assistance 
of another person.  He required a walking cane and knee 
orthopedic splint device.  The veteran was able to leave the 
home at any time, company recommended.  The diagnoses were 
four coronary artery bypass graft; mid sternotomy and 
thoracostomy; myocardial infarct, by history; abdominal 
aortic aneurysm repair with aortoiliac bypass graft; hiatal 
hernia; left femoral neuropraxia; left lower extremity 
weakness, secondary to neuropraxia due to long standing 
severe post surgical edema; and moderate anemia.  

The May 2004 VA aid and attendance examination reflects that 
the veteran required an attendant, his wife, in reporting for 
the examination.  The mode of travel was a rented car.  The 
veteran was not hospitalized.  He was not bedridden.  The 
veteran had no major visual complaints.  He appeared mentally 
sound and capable of managing his benefit payments.  During a 
typical day the veteran attended activities of needs of 
nature by himself without assistance.  On examination the 
veteran was well groomed in clean casual attire.  His posture 
was erect.  He was well nourished.  The veteran walked with 
the aid of a wooden cane because of buckling of the left knee 
with loss of balance.  He ate, shaved dressed and undressed 
himself.  He however, stated to have difficulty in putting on 
his pants because of the left knee pain.  The veteran walked 
with the aid of a cane.  He did so slowly but with adequate 
propulsion.  There was no limitation of motion in the spine, 
trunk, and neck.  There was no deformity of the thoracic 
spine.  The veteran was able to walk for approximately 10 to 
15 minutes at a normal pace.  He used a cane to walk.  The 
veteran could leave his home to attend medical appointments 
and to go with his wife to the grocery store and to the bank.  
He was taken to these places by car.  The diagnoses were 
arterial hypertension; old myocardial infarction; coronary 
artery bypass, times four; and status post aortofemoral 
ansurysm repair with intraabdominal aorto-iliac bypass graft.  

The evidence available for consideration shows the veteran 
can perform all activities of daily living and is not 
confined to his home or immediate premises due to his 
disabilities.  Although he required supervision with 
performing the activities of daily living the March 2003 and 
May 2004 VA aid and attendance examination reflects that he 
was independent to his daily living needs requirements and 
during a typical day he attended activities of needs of 
nature by himself without assistance.  The May 2004 VA aid 
and attendance examination report indicated that he ate, 
shaved, dressed and undressed himself.  He, however, stated 
to have difficulty in putting on his pants because of the 
left knee pain.  

In the Board's view, the evidence is insufficient to show 
that the veteran is in need of regular aid and attendance.  
The March 2003 VA aid and attendance examination revealed 
that refraction error corrected to his eyeglasses.  Isocoric 
pupils were equal and reactive to light and accommodation.  
Sclera and conjunctivae were normal.  The May 2004 VA aid and 
attendance examination showed that he had no major visual 
complaints.  The March 2003 VA aid and attendance examination 
revealed that the veteran was able to leave the home at any 
time, company recommended.  The May 2004 VA aid and 
attendance examination showed that the veteran could leave 
his home to attend medical appointments and to go with his 
wife to the grocery store and to the bank.  He is not shown 
to be a patient in a nursing home because of mental or 
physical incapacity, and he is able to walk short distances.  
The May 2004 VA aid and attendance examination showed that 
the veteran was able to walk for approximately 10 to 15 
minutes at a normal pace.  The Board finds, therefore, that 
the veteran is not so nearly helpless as to require the 
regular aid and attendance of another person.   Hence, the 
criteria for entitlement to special monthly pension on 
account of the need for the regular aid and attendance of 
another person have not been met.  38 U.S.C.A.  § 1521; 38 
C.F.R. § 3.352(a).

With respect to the veteran's claim for special monthly 
pension based on being housebound, as indicated above, the 
Board notes that despite his multiple disabilities, the 
evidence does not show that he has a disability rated as 
permanent and total with an additional disability or 
disabilities ratable at 60 percent, or is confined to his 
house as a result of his disabilities.  Therefore, the Boards 
finds that the basic requirements for special monthly pension 
based on being housebound have not been met.  38 U.S.C.A. §§ 
1502(c); 1521(e); 38 C.F.R. § 3.351(d).

The preponderance of the evidence is against a finding that 
the criteria for special monthly pension by reason of the 
need for aid and attendance of another person, or by reason 
of being housebound, have been met at this time.  It follows 
that there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 5107.

II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record, information and evidence which is necessary to 
substantiate the claim, information and evidence which VA 
will seek to provide, the information and evidence which the 
claimant is expected to provide and request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1); see 38 
U.S.C. § 5103A(g).

VA satisfied these duties by means of a letter to the veteran 
from the RO dated in January 2003 which addressed what the 
evidence must show to establish entitlement; what information 
or evidence was still needed from the appellant; what the 
appellant could do to help with the claim; VA's duty to 
assist the appellant to obtain evidence for the claim; and 
what had been received.  In this way, VA has satisfied its 
notice requirements including advising the veteran to submit 
all pertinent evidence he possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  That was accomplished in this case.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service VA medical records.  In July 
2004, in response to the supplemental statement of the case 
the veteran wrote that he had no additional evidence to 
submit.  There is no indication that additional relevant 
records exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  This 
was accomplished here.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  




ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person or as the result of being 
housebound is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


